DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s amendments to the claims have overcome 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/21/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, 17 and 25 are allowable over the prior art of record. The closest prior art of record Surcouf et al. (U.S. Pub. No. 2018/0032383 A1), teaches container based micro service with distributed ledger storing metadata associated with application container in cloud computing environment. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 9 and 17 as “the deployed container runtime service comprising at least one container from a plurality of containers defined within a stack at a repository, wherein each of the plurality of containers comprise a library and a configuration; each the plurality of distributed ledger components is provisioned as a separate blockchain cloud service within the at least one instance of the deployed container runtime service, the at least one instance of the deployed runtime service having therein a plurality of peer containers, a plurality of ordering containers and a plurality of chaincode containers; wherein each of the peer container, the ordering container, and the chaincode container for each blockchain cloud service are provisioned based upon the plurality of containers defined within the stack at the repository”.
Dependent claims 2-8, 10-16 and 18-24 and 16-30 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168